Citation Nr: 1525925	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for non service-connected pension benefits.

2.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

The Veteran and I.F.




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served with the Philippine Scout from May 1946 to April 1949.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran testified before the undersigned at a January 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

In January 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board notes that the Veteran was represented by the American Legion at his January 2015 hearing, but that there is no adequately signed power of attorney (VA Form 21-22) in his file appointing the American Legion as his representative.  The Board and the agency of original jurisdiction (AOJ) have both contacted the Veteran to have him submit the required power of attorney form and he submitted a Form 21-22 in April 2015 appointing the American Legion as his representative.  However, this form has not been acknowledged by that organization and the Veteran has not responded to a request by the AOJ to have the form completed.  Hence, he is currently considered to be unrepresented and, as explained below, upon remand the AOJ shall attempt to have the Veteran's Form 21-22 acknowledged by the American Legion or otherwise clarify his wishes as to representation.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Evidence associated with the file reflects that the AOJ has requested and received information concerning the dates of the Veteran's military service from the National Personnel Records Center (NPRC), in accordance with policies and procedures in place at that time.  However, the United States Court of Appeals for Veterans Claims has subsequently held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) (2014) requires verification of service from the relevant service department (e.g., Department of the Army) instead of the NPRC.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Thus, as verifications of service issued by the NPRC do not meet the criteria of 38 C.F.R. § 3.203(c), this case must be remanded for verification of service by an appropriate United States service department or an agency to which the authority has been properly delegated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the United States Department of the Army or other appropriate service department for verification as to the dates and nature of the Veteran's military service.  All such efforts must be documented in the file.

2.  Contact the American Legion and ask that organization if it will acknowledge, in writing, the VA Form 21-22 signed by the Veteran in April 2015.  Any completed form shall be associated with the Veteran's records in VBMS.

If the American Legion refuses to acknowledge the April 2015 VA Form 21-22 or is otherwise unable to represent the Veteran, contact the Veteran and give him an adequate opportunity to choose another representative and to submit the appropriate power of attorney form.  Any such completed form must be uploaded to VBMS.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

